1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
9    JOSE GUADALUPE CALDERON,                          )   Case No.: 1:19-cv-01734-DAD-SAB (PC)
                                                       )
10                    Plaintiff,                       )
                                                       )   ORDER GRANTING PLAINTIFF’S REQUEST
11            v.                                           FOR EXTENSION OF TIME TO FILE
                                                       )   OBJECTIONS TO THE PENDING FINDINGS
                                                       )   AND RECOMMENDATIONS
12   MAGDY DANIALS, et.al.,
                                                       )
13                    Defendants.                      )   [ECF No. 10]
                                                       )
14                                                     )
                                                       )
15                                                     )

16            Plaintiff Jose Guadalupe Calderon is appearing pro se and in forma pauperis in this civil rights

17   action pursuant to 42 U.S.C. § 1983.

18            Currently before the Court is Plaintiff’s request for an extension of time to file objections to the

19   pending Findings and Recommendations, filed on January 21, 2020.

20            Good cause having been presented, it is HEREBY ORDERED that Plaintiff is granted thirty

21   (30) days from the date of service of this order to file objections.

22
23   IT IS SO ORDERED.

24   Dated:        January 24, 2020
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27
28

                                                           1
